 
EXHIBIT 10.1

 
 
FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SECURITY
AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SECURITY AGREEMENT
(this “Amendment”), dated as of December 2, 2010 is among DARLING INTERNATIONAL
INC., a Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower
party hereto, each of the lending institutions which is a party hereto, and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”).
 
RECITALS:
 
A.  The Borrower, the Administrative Agent and the lending institutions party
thereto have
 
entered into that certain Credit Agreement dated as of April 7, 2006 (as amended
by that certain First Amendment to Credit Agreement dated as of May 9, 2006,
that certain Letter Agreement dated as of February 9, 2007, that certain Second
Amendment to Credit Agreement dated as of October 8, 2008 and that certain Third
Amendment to Credit Agreement dated as of September 30, 2009, the “Credit
Agreement”).  The Borrower, certain Subsidiaries of the Borrower and the
Administrative Agent have entered into that certain Security Agreement dated as
of April 7, 2006 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).  The Borrower,
the Administrative Agent and the lenders party hereto now desire to amend the
Credit Agreement and the Security Agreement as herein set forth.
 
B.  The Borrower proposes to issue Senior Unsecured Notes due 2018 in an
aggregate principal amount currently anticipated to be $250,000,000.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
 
ARTICLE 1.
 
Definitions
 
Section 1.1.Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Credit
Agreement, as amended hereby.
 
ARTICLE 2.
 
Amendments
 
Section 2.1. Amendment to Section 1.01 of the Credit Agreement. The following
definitions are added to Section 1.01 of the Credit Agreement:
 
“Senior Unsecured Debt” means the Senior Unsecured Notes due 2018 of the
Borrower in an aggregate principal amount currently anticipated to be
$250,000,000, the Guarantees by certain Subsidiaries of the Borrower in respect
thereof and the related exchange notes and exchange Guarantees issued in a
registered exchange therefore and the Indebtedness represented thereby.
 
“Senior Unsecured Notes Escrow Account” means the escrow account that may be
established for the purpose contemplated in the Fourth Amendment to this
Agreement pursuant to an Escrow
 

 
 
 

--------------------------------------------------------------------------------

 

Agreement among the Borrower, U.S. Bank National Association as indenture
trustee for the Senior Unsecured Debt (or any other financial institution acting
in such capacity) and U.S. Bank National Association, as escrow agent (or any
other financial institution acting in such capacity), on terms providing that,
in the event the Borrower does not consummate its proposed acquisition of
Griffin Industries, Inc. on the date of such issuance, the gross proceeds
thereof will be placed in an escrow account pending the consummation of such
acquisition and will thereafter be made available to the Borrower concurrently
with such consummation (or, if such consummation does not occur by March 3,
2011, which date may be extended to June 30, 2011, such proceeds will then be
used to repay and discharge such Senior Unsecured Debt).
 
Section 2.2.  Amendment to Section 6.01 of the Credit Agreement. Clause (x) of
Section 6.01 of the Credit Agreement is deleted in its entirety and replaced
with the following clauses (x) and (y):
 
(x) the Senior Unsecured Debt; provided that the gross proceeds of the Senior
Unsecured Debt are held in the Senior Unsecured Notes Escrow Account; and
 
(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.
 
Section 2.3.   Amendment to Section 6.02 of the Credit Agreement.  The word
“and” at the end of clause (v) of Section 6.02 of the Credit Agreement is
deleted.  The period at the end of clause (w) of Section 6.02 of the Credit
Agreement is deleted and replaced with the following:
 
; and
 
(x)      Liens in favor of U.S. Bank National Association, as indenture trustee
for the holders of the Senior Unsecured Debt (or any other financial institution
acting in such capacity), on the Senior Unsecured Notes Escrow Account and any
funds or other assets contained therein to secure the obligations of the
Borrower in respect of the Senior Unsecured Debt.
 
Section 2.4.  Amendment to Section 6.10 of the Credit Agreement.  The word “and”
immediately before “(vii)” in Section 6.10 of the Credit Agreement is
deleted.  The period at the end of Section 6.10 of the Credit Agreement is
deleted and replaced with the following:
 
and (viii) the foregoing shall not apply to restrictions and conditions imposed
by any document evidencing or governing the Senior Unsecured Debt.
 
Section 2.5.  Agreement regarding Section 1.01 of the Credit Agreement.  The
parties hereto hereby agree that the Senior Unsecured Debt and any payments made
or owed by the Borrower, or accrued by the Borrower, in respect thereof shall be
disregarded for purposes of determining the Pricing Ratio set forth in Section
1.01 of the Credit Agreement.
 
Section 2.6.  Agreement regarding Sections 7.01 and 7.02 of the Credit
Agreement.  The parties hereto hereby agree that the Senior Unsecured Debt and
any payments made or owed by the Borrower, or accrued by the Borrower, in
respect thereof shall be disregarded for purposes of determining the Borrower’s
compliance with Sections 7.01 and 7.02 of the Credit Agreement.
 
Section 2.7.  Agreement regarding Section 2.1 of the Security Agreement.  The
parties hereto hereby agree that the Senior Unsecured Notes Escrow Account and
any funds or other assets contained therein are excluded from the grant of
security in Section 2.1 of the Security Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
ARTICLE  3.
 
Conditions
 
Section 3.1.Conditions. The effectiveness of Article 2 of this Amendment is
subject to the
condition precedent that the Administrative Agent shall have received this
Amendment duly executed by the Borrower, each Subsidiary Loan Party and the
Required Lenders.
 
ARTICLE 4.
 
Miscellaneous
 
Section 4.1.         Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement or the Security Agreement, as applicable, and
except as expressly modified and superseded by this Amendment, the terms and
provisions of the Credit Agreement, the Security Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, each Subsidiary Loan Party, the Lenders party hereto and
the Administrative Agent agree that the Credit Agreement and the Security
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in law or
equity. For all matters arising prior to the effective date of this Amendment,
the terms of the Credit Agreement and the Security Agreement (each as unmodified
by this Amendment) shall control and are hereby ratified and confirmed.
 
Section 4.2.   Reference to Credit Agreement and Security Agreement. Each of the
Loan Documents, including the Credit Agreement, the Security Agreement and any
and all other agreements, documents, or instruments now or hereafter executed
and delivered pursuant to the terms hereof or pursuant to the terms of the
Credit Agreement or the Security Agreement as amended hereby, are hereby amended
so that any reference in such Loan Documents to the Credit Agreement or the
Security Agreement shall mean a reference to the Credit Agreement or the
Security Agreement, as applicable, as amended hereby.
 
Section 4.3.Severability. Any provision of this Amendment held to be invalid,
illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 4.4.Applicable Law. This Amendment shall be construed in accordance with
and
governed by the law of the State of Texas.
 
Section 4.5.Successors and Assigns. This Amendment is binding upon and shall
inure to the
benefit of the Lenders, the Administrative Agent, the Borrower and each
Subsidiary Loan Party and their respective successors and assigns, except the
Borrower and the Subsidiary Loan Parties may not assign or transfer any of their
rights or obligations hereunder without the prior written consent of the
Required Lenders.
 
Section 4.6.     Counterparts. This Amendment may be executed in counterparts
(and by different

 
3

--------------------------------------------------------------------------------

 

parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. THIS AMENDMENT EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES HERETO. This Amendment shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of the Borrower, the each Subsidiary Loan Party and each of the
Required Lenders. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or in "pdf', “.tif” or similar format by electronic
mail shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
Section 4.7.      Effect of Waiver. No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.
 
Section 4.8.    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
 
 
 
 
 
[Signature Pages to Follow]

 
 

--------------------------------------------------------------------------------

 

 
 
Executed as of the date first written above.
 
 
 
DARLING INTERNATIONAL INC.
 
By: /s/ Brad Phillips______________
Name: Brad Phillips
Title: Treasurer
 
 
DARLING NATIONAL LLC
By: /s/ Brad Phillips______________
Name: Brad Phillips
Title: Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to 4th Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A, as Administrative Agent and individually
 
By: /s/ Laura F. Simmons________________
Name: Laura F. Simmons
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
[Signature Page to 4th Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 
 
CITIBANK TEXAS, N.A.
 
 
 
By: /s/ Deborah T. Purvin_______________
Name: Deborah T. Purvin
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to 4th Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 
 
COMMERCE BANK, N.A.
 
 
 
By: /s/ Wayne C. Lewis_______________
Name: Wayne C. Lewis
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to 4th Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 
 
COMERICA BANK
 
 
 
By: /s/ Jason D. Baker_______________
Name: Jason D. Baker
Title: Assistant Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to 4th Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 
 
HARRIS N.A.
 
 
 
By: /s/ Philip Langheim______________
Name: Philip Langheim
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to 4th Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 
 
Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A. “Rabobank Nederland”, New
York Branch, as Lender
 
 
 
By: /s/ Pamela Beal______________
Name: Pamela Beal
Title: Executive Director
 
By: /s/ Brett Delfino______________
Name: Brett Delfino
Title: Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page to 4th Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 
 
U.S. Bank National Association
 
 
 
By: /s/ James D. Pegues______________
Name: James D. Pegues
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to 4th Amendment of Darling Credit Agreement]
 
